Citation Nr: 1626174	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disorder for accrued benefit purposes.

2. Entitlement to service connection for the cause of the Veteran's death.

3. Entitlement to service connection for posttraumatic stress disorder for accrued benefits purposes.

4. Entitlement to service connection for a bilateral hip disorder for accrued benefits purposes.

5. Entitlement to service connection for a bilateral ankle disorder for accrued benefits purposes.

6. Entitlement to a compensable disability rating for malaria for accrued benefits purposes.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, to include combat service in the Republic of Vietnam.  He died in May 2011.  In April 2015, the Board of Veterans' Appeals (Board) granted the appellant recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In March 2016, the RO awarded the appellant VA nonservice-connected death pension benefits.  Consequently, that issue is not before the Board.


FINDINGS OF FACT

1. An unappealed January 1968 rating decision denied entitlement to service connection for a back disability based on a finding that disability was not shown.

2. For accrued benefit purposes the evidence received since the January 1968 rating decision and prior to the Veteran's death does not tend to show that he had a back disability related to service, it does not relate to the unestablished fact necessary to substantiate the claim of service connection for a back disability, and it does not raise a reasonable possibility of substantiating such claim.

3. The Veteran died in May 2011.  His death certificate lists the immediate cause of death as cardiopulmonary arrest due to severe anemia.  The antecedent causes were a chronic sepsis infection secondary to "pneumonia high risk" with pleural effusion; status post cerebral vascular accident, status post acute renal failure, secondary to dehydration "on top of" (sic) hypertensive nephrosclerosis. 

4. The Veteran's death did not result from any disorder incurred in or aggravated by service, to include service-connected malaria.

5. The Veteran was not diagnosed with residuals of PTSD.

6. The Veteran was not diagnosed as having a bilateral hip disorder.

7. The Veteran was not diagnosed as having a bilateral ankle disorder.

8. The Veteran's malaria was described as asymptomatic, not present, and not active.


CONCLUSIONS OF LAW

1.  A January 1968 rating decision which denied entitlement to service connection for a back disorder is final, and new and material evidence has not been received to reopen that claim.  38 U.S.C.A. §§ 5108, 5121, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The cause of the Veteran's death was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).

3.  PTSD was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4. A bilateral hip disorder was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5107, 5121; 38 C.F.R. §§ 3.102, 3.303.

5.  A bilateral ankle disorder was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5107, 5121; 38 C.F.R. §§ 3.102, 3.303.

6.  The criteria for a compensable disability rating for malaria for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Asist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the back disorder claim, a May 2010 letter notified the Veteran of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The letter also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  He was also advised of disability rating and effective date criteria.

With respect to the PTSD, bilateral hip disorder, bilateral ankle disorder, and malaria claims, the notice requirements have been met.  Appropriate letters notified the Veteran of the information needed to substantiate and complete his claim of service connection and for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of these issues, the notice was timely.  The Veterans Claims Assistance Act of 2000 requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The May 2010 and September 2010 letters complied with these notice requirements.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for Dependency and Indemnity Compensation claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  A May 2011 letter satisfied these requirements.

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim. Thus, an appellant takes the Veteran's claim as it stood on the date of death but within the limits established by law.  Zevalkink v. Brown, 102 F. 3d 1236, 1242   (Fed. Cir. 1996).

Regarding the duty to assist, the Veteran's service treatment records and some private treatment records have been secured.  Neither the Veteran nor the appellant identified any additional records that could be used to support these claims.

The Veteran was provided a September 2010 VA examination in connection with his claim for a higher rating for malaria.  The examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

A file review and medical opinion was obtained in 2012 regarding the cause of the Veteran's death.  The Board finds the opinions adequate for adjudication purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary regarding this claim.

The Veteran was not afforded VA examinations for his claims of entitlement to service connection for PTSD, a bilateral hip disorder, and a bilateral ankle disorder.  An attempt was made to provide a VA examination for the claim for PTSD, but the Veteran did not attend.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to these claims, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for PTSD, a bilateral hip disorder, and a bilateral ankle disorder are not needed because it was not shown that he had these disabilities during the pendency of his claims.  As there was no indication of a disability related to service, examinations are not warranted.

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The appellant are not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

New and Material Evidence

A January 1968 rating decision denied entitlement to service connection for a back disability.  The claim was denied based on a finding that the Veteran was not shown to have a back disability.  The Veteran did not appeal the decision, or submit pertinent evidence in the year following the decision, and it became final.  38 U.S.C.A. § 7105 (West 2014).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).

A review of the evidence of record in January 1968 shows that the Veteran's service treatment records included complaints of back pain at a July 1967 separation physical.  At that time the Veteran reported injuring his neck and back at age ten, that he had been in cervical traction for six months, and that he had worn a back brace for a week.  The Veteran stated that he had had increased back pain since serving in Vietnam.  Physical examination yielded a diagnosis of low back pain.  The Veteran was given a temporary 60 day profile.  

The evidence available in 1968 also included a December 1967 VA examination report.  That report noted a history of back pain since May 1966 while wearing a 35 pound radio.  Physical examination yielded a diagnosis of no residuals of a lumbosacral disease or injury.  

In January 1968 service connection for a back disorder was denied.  The Veteran was informed of this decision and of his appellate rights, however, a timely appeal was not perfected.  As such, the January 1968 rating decision is final.  38 U.S.C.A. § 7105.

The additional records submitted by the Veteran and the appellant do not note findings or complaints, or any diagnosis, of a back disability.  Therefore, they are not material evidence.  The evidence does not show that a back disability is present pursuant to 38 C.F.R. § 3.385.

In summary, the claim of service connection for a back disability was previously denied on the basis that disability was not shown, for evidence to be new and material, it would have to show that the Veteran had a back disability.  No evidence received since the prior final rating decision is competent evidence that the Veteran had a chronic back disability, to include a chronic back disorder that was related to service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for a back disability may not be reopened.  38 U.S.C.A. § 5108.

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Cause of Death

The appellant has contended that the cause of the Veteran's death was incurred in service or otherwise related to service.

At the time of the Veteran's death, his service-connected disability was malaria, rated as noncompensable.

The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest due to severe anemia.  The antecedent causes were a chronic sepsis infection secondary to "pneumonia high risk" with pleural effusion; status post cerebral vascular accident, status post acute renal failure, secondary to dehydration "on top of" (sic) hypertensive nephrosclerosis. 

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse from a service-connected or compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

Applicable law provides that entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e)  shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). Diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease. 38 C.F.R. § 3.309(e).

The Veteran's service treatment records reflect a normal Report of Medical Examination at induction in October 1965.  The Veteran did not report any health problems on his induction Report of Medical History.  During service, he complained of left chest pain that was later attributed to congenital pectus carinatum.  He also reported the aforementioned complaints of back pain, and was treated for malaria.  His July 1967 Report of Medical Examination at separation did not note any medical problems, but included a notation to see an attached medical consultation.  On his Report of Medical History, the Veteran indicated a history of mumps; frequent or severe headaches; wearing a back brace or back support; pain or pressure in chest bone; bone, joint, or other deformity; and recurrent back pain.  The consultation noted that the Veteran reported he injured his back and neck when he was ten-years-old and was in cervical traction for six months.  The consultation attributed the Veteran's reported chest pain, occurring for fleeting seconds, to his congenital chest deformity, and his headaches to poor eating habits, as the Veteran reported once he ate the pain went away.  The service treatment records did not reveal any complaints, findings or diagnoses pertaining to ischemic heart disease.

A November 1967 VA examination for his claim for chest pain noted the Veteran had a normal pulmonary system, but at the time he had an acute upper respiratory infection and bronchitis.

The only subsequent medical records relate to the Veteran's hospitalization and death.

In a July 2012 VA medical opinion, a VA examiner noted that the Veteran's hypertensive cardiovascular disease, an underlying cause of his death, was theoretically speaking and by definition different from coronary artery disease.  The examiner noted that hypertensive cardiovascular disease was a condition where abnormalities both anatomically and physiologically are seen anywhere along the cardiovascular system.  If the abnormalities involve only the heart then it refers to hypertensive heart disease.  Coronary artery disease, on the other hand, is a condition where there are abnormalities on the coronary vessels, whether or not it causes blood flow abnormalities such as block, ischemia, or anatomical calcification along the coronary vessels.  These abnormalities are commonly calcifications, thrombosis, emboli, or maybe vascular spasm.

The examiner noted this Veteran in particular had calcifications seen along the aorta and coronary vessels on his computerized tomography scan prior to his death.  He was a known hypertensive and on various medications at the time.  His cholesterol was also elevated and required medication.  The examiner noted that the Veteran's coronary artery disease was at least as likely as not secondary to his chronic hypertension with hypertensive cardiovascular disease and his hypercholesterolemia.

The Board finds that the preponderance of the evidence is against a finding that cardiopulmonary arrest or any other conditions associated with the Veteran's death were incurred in (including on a presumptive basis) or aggravated by military service.  The Veteran's service treatment records are silent for complaints or treatment related to ischemic heart disease.  The July 2012 VA examiner noted that this Veteran's coronary artery disease was due to nonservice connected hypertension and hypercholesterolemia.  Given this opinion the presumption that any ischemic heart disease, to include any coronary artery disease, is related to the Veteran's service in the Republic of Vietnam has been rebutted.  There is no evidence cardiopulmonary arrest, coronary artery disease, or any other condition contributing to the Veteran's death were incurred during service or that it manifested to a compensable degree within one year of his discharge.  Nor is there any evidence associating the Veteran's service-connected malaria, noted as not present or active on September 2010 VA examination, with the conditions associated with the Veteran's death.

The Board has considered the appellant's contention that the Veteran's death was related to his service, but the evidence of record preponderates against finding that the appellant has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to these issues.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, to what extent the disabilities related to the Veteran's cause of death are related to his service, falls outside the realm of common knowledge of a lay person.  Therefore, she is not competent to provide etiology opinions for the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the preponderance of the evidence is against a finding that cardiopulmonary arrest, coronary artery disease, or any other condition contributing to the Veteran's death are in any way related to his active duty service or service-connected malaria.  In other words, as a preponderance of the competent and probative evidence of record is against a finding that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death, service connection for the cause of the Veteran's death is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
Posttraumatic stress disorder 

The Veteran and the appellant contend he had posttraumatic stress disorder due to his military service.

Service connection for posttraumatic stress disorder requires a medical diagnosis; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The record reflects that the Veteran served in Vietnam and received the combat infantryman's badge.  As such VA conceded that the Veteran was exposed to a verified stressor involving fear of hostile military or terrorist activities due to his combat service and he was scheduled for a VA examination to determine whether he had a diagnosis of PTSD.  Unfortunately, the Veteran did not report for the examination, although the record is unclear as to whether he did not attend due to his hospitalization and death, or whether he refused an examination at the scheduled location, as indicated in the claims file.  Regardless, he did not have a VA examination for his claim for PTSD.

The Veteran's service treatment records did not indicate any psychiatric problems, to include PTSD.  His July 1967 Report of Medical Examination at separation noted he was psychiatrically normal, and the Veteran specifically denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worrying, and nervous trouble of any sort on his Report of Medical History.

The only post-service medical records available refer to his hospitalization pertaining to his death in May 2011 and do not indicate a diagnosis of posttraumatic stress disorder.

In the absence of evidence of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran and the appellant have not submitted any medical evidence that shows he had diagnosed PTSD.  Hence, service connection cannot be granted.  Id.  

Hip and Ankle Disorders

The Veteran and the appellant contend he had bilateral hip and ankle disorders due to his military service.  Specifically, in his claim he noted he "cracked [his] ankles" dozens of times during service when jumping out of helicopters, and that he had to continue to walk on his ankles in his jungle boots.

The Veteran's service treatment records did not indicate any complaints of or treatment for hip or ankle problems.  His July 1967 separation examination noted his lower extremities were clinically normal.  While the Veteran indicated he had bone, joint, or other deformity on his Report of Medical History at separation, he denied lameness or other hip or ankle problems.

Again, the only post-service medical records that have been submitted relate to the Veteran's hospitalization and death in May 2011.  There are no post-service medical records showing complaints of or treatment for bilateral hip or ankle disorders.  There is no competent evidence that a hip or ankle disorder was ever diagnosed.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. 223; Gilpin, 155 F.3d.  The Veteran and the appellant have not submitted any medical evidence that shows he had diagnosed bilateral hip or ankle disorders.  As such, service connection cannot be granted.  Id. 

Malaria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's malaria was rated as 0 percent disabling under Diagnostic Code 6304.  Under Diagnostic Code 6304, a 100 percent rating for malaria is assigned when there is an active disease process.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, malaria is to be rated on the basis of residuals such as liver or spleen damage under the appropriate system.  See 38 C.F.R. § 4.88b.

At a September 2010 VA examination the examiner noted the Veteran was treated for malaria while in service, and he had no recurrence since his discharge in 1967.  At the time of the examination the Veteran had no complaints pertinent to malaria.  He denied regular consultation with a physician regarding malaria.  The examiner noted malaria was neither present nor active at the time of the examination, nor was it in a convalescence period.  There were no signs of jaundice, anasarca, or other residuals.  A blood test was negative for a malarial parasite.

Upon review of the record, the Board finds that the disability picture presented by the Veteran's malaria reflected no more than the previously-assigned noncompensable rating for the entire appellate period.  The examiner specifically noted the Veteran's malaria was incurred during service, did not recur since 1967, and was not present or active at the time of the examination  Accordingly, a compensable rating at any time during the appellate period is not warranted.

The Board has considered whether referral for extraschedular consideration was warranted for the Veteran's malaria under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the United States Court of Appeals for Veterans Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability that was shown was encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's malaria was asymptomatic and not present or active.  Such symptomatology (and effects on daily living) were contemplated by the rating criteria and they did not present an exceptional disability picture.  Therefore, the schedular criteria were not inadequate, and referral for extraschedular consideration was not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.


ORDER

The petition to reopen a claim of entitlement to service connection for a back disorder is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for posttraumatic stress disorder for accrued benefits purposes is denied.

Entitlement to service connection for a bilateral hip disorder for accrued benefits purposes is denied.

Entitlement to service connection for a bilateral ankle disorder for accrued benefits purposes is denied.


Entitlement to a compensable disability rating for malaria for accrued benefits purposes is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


